DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-10, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubo (US 2020/0336620) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
	Regarding claim 1, Kubo discloses an image forming apparatus comprising: 
circuitry that binarizes image data (see Fig. 2 and paras 39 and 58, processor 100 performs binarization of image data); 
a memory (see Fig. 1 and para 42, storage device 110 stores image data); and 
a print engine unit that forms an image of the binarized image data (see Fig. 1 and paras 47-48, imaging device 140 produces physical prints), 
wherein 5when the image data is low in resolution, the circuitry has the image data stored in the memory and thereafter performs on the image data, detection processing for detecting whether the image data includes a predetermined pattern before binarization processing (see Fig. 2 and paras 52, 5,, 59, 66, 79, and 87, low resolution image data is stored in memory and then used for detection processing to determine a particular pattern, such as that of paper currency), and 
when the image data is high in resolution, the circuitry binarizes the image data, thereafter has the image data stored in the memory, thereafter further performs multivalue converting processing on the image data, and  10thereafter performs the detection processing (see Figs. 2, 3, and 5 and paras 79 and 86, high resolution image data is binarized and multivalue converted into low resolution image data and then detection processing is performed).
Regarding claim 7, Kubo discloses a method of controlling an image forming apparatus, comprising: 
100 judges whether image data is low resolution or high resolution); 
when the image data is low in resolution, storing the image data in a memory and thereafter performing - 10 -B49406US01:9190785US01 on the image data, detection processing for detecting whether the image data includes a predetermined pattern 5before binarization processing (see Fig. 2 and paras 52, 5,, 59, 66, 79, and 87, low resolution image data is stored in memory and then used for detection processing to determine a particular pattern, such as that of paper currency); 
when the image data is high in resolution, binarizing the image data and thereafter storing the image data in the memory; and when the image data is high in resolution, reading the image data from the memory, performing multivalue converting processing on the image data, and thereafter performing the detection processing (see Figs. 2, 3, and 5 and paras 79 and 86, high resolution image data is binarized and multivalue converted into low resolution image data and then detection processing is performed).
Regarding claims 3 and 9, Kubo further discloses wherein the multivalue converting processing includes lowering resolution of the image data (see paras 79 and 87, multivalue conversion is a low resolution decompression procedure).  
Regarding claims 4 and 10, Kubo further discloses wherein when the image data is low in resolution, the circuitry has the image data stored in the memory and thereafter performs the detection processing on the image data after edition processing and before the binarization processing (see Fig. 5 and paras 84-87, low resolution image data is stored in memory and then used for detection processing to determine a particular pattern, such as that of paper currency).
Regarding claims 13, 15, and 16, Kubo further discloses a non-transitory computer-readable storage medium having a program stored thereon, the program, when executed by at least one processor, causing the at least one processor to perform the method according to claims 7, 10, and 11 (see Fig. 1 and paras 40-41, ROM 102 stores programs for CUP 101 to execute, aided by RAM 103).

Allowable Subject Matter

Claims 2, 5, 6, 8, 11, 12, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARK R MILIA/             Primary Examiner, Art Unit 2677